Citation Nr: 1016389	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left ankle disability. 

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and K. P. 




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1982 to 
February 1988.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, denied entitlement to 
service connection for a right knee disability and 
hemorrhoids. 

The Veteran and K. P. testified during a hearing before the 
undersigned Veterans Law Judge in July 2008; a transcript of 
that hearing is of record.

In October 2008, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO granted 
service-connection for a left knee disability as secondary to 
a service-connected left ankle disability and continued the 
denial of the Veteran's claim for service connection for a 
right knee disability (as reflected in a December 2009 
supplemental statement of the case (SSOC) and RO decision) 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record does not demonstrate that a right knee 
disability was manifested during active service, was 
manifested within the first post-service year, or developed 
as a result of an established event, injury, or disease 
during active service, to include as secondary to a service-
connected left ankle disability.

3.  Evidence of record does not demonstrate that hemorrhoids 
were manifested during active service, manifested within the 
first post-service year, or developed as a result of an 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2009).

2.  Hemorrhoids were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in February 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2004, April 2006, and October 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Subsequently, the 
claims were reviewed and a SSOC was issued in December 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Statements from the Veteran and his representative, service 
treatment records, Social Security Administration disability 
records, and VA and private treatment records have been 
obtained and associated with his claims file.  The Veteran 
underwent a VA knee examination in July 2009, and declined a 
QTC hemorrhoids examination in October 2007.  

In October 2008, the Board remanded the case so that the RO 
could request outstanding treatment records.  In an October 
2008 response, it was noted that no clinical records were 
located for the Veteran from Madigan Army Hospital during 
1985, 1986, and 1987.  The Veteran was notified of this 
development in a June 2009 RO letter. 

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Knee Disability

Factual Background and Analysis

The Veteran contends that he currently suffers from a right 
knee disability due to an in-service auto accident, or as 
secondary to a service-connected left ankle disability.  
Considering the claims in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service treatment records indicate the Veteran had on two 
occasions complained of bilateral knee pain.  In a December 
1983 in-service treatment record, the Veteran complained of 
bilateral knee pain while running.  The Veteran was involved 
in an auto accident in August 1987.  At that time, he 
complained of bilateral knee pain.  Upon examination, the 
knees had full range of motion with decreased flexion 
secondary to pain.  An X-ray report found anatomic alignments 
with unremarkable underlying osseous structures.  

In an October 1987 in service treatment record, the Veteran 
complained of right leg pain which was associated with motor 
vehicle accident, and stated he has been going to physical 
therapy. 

A December 1987 service record indicates the Veteran elected 
to forego a separation examination. 

During an October 2007 fee-basis VA physical examination, the 
Veteran denied right knee pain or symptoms.  Upon physical 
examination, the examiner found no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding 
of movement.  The examiner also noted no locking pain, genu 
recurvatum, or ceprus.  The examiner diagnosed right knee 
retropatellar pain syndrome.  

An October 2007 private X-ray report noted negative right 
knee, and found no evidence for fracture of other significant 
bone, joint, or soft tissue abnormality.

In a July 2008 VA psychiatric evaluation, the Veteran stated 
that he was not working because of pain in his knees. 

During a July 2009 VA examination, the Veteran had no pain 
complaints in the right knee.  He indicated that the pain is 
usually in the left knee and frequently in the left ankle, 
but not in the right knee.  Upon examination, the examiner 
found no tenderness to palpation anteriorly, medially, 
laterally, or posteriorly in the right knee.  Range of motion 
of the right knee was full.  The examiner reported a normal 
examination of the right knee. 

The Board has carefully considered the contentions advanced 
by the Veteran.  However, he has not submitted objective 
medical findings of any diagnosis of a right knee disability, 
and VA medical records are silent for any evidence of the 
claimed disability.  

The Board recognizes the October 2007 fee-basis VA examiner's 
diagnosis of right knee retropatellar pain syndrome; however, 
this diagnosis holds no probative weight as it is in stark 
contrast to the actual examination findings including no 
complaints of right knee pain and no objective findings of a 
right knee disability.  The Board finds there has never been 
a confirmed diagnosis of any disability of his right knee.  
Rather, x-ray studies have repeatedly ruled out any 
disabilities involving the right knee.  Although the Veteran 
had two complaints of bilateral knee pain in service and a 
single complaint of pain post-service, the Board notes that 
pain alone without an underlying disorder is not a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of a right knee disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992).

Service Connection for Hemorrhoids

Factual Background and Analysis

The Veteran contends that he currently suffers from 
hemorrhoids diagnosed in service.  Considering the claims in 
light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

Service treatment records are silent for any complaints, 
diagnosis, or treatment of hemorrhoids in service, and, as 
noted previously, the Veteran declined a separation physical 
examination.  

In an August 1997 VA treatment record, the Veteran indicated 
that "some years ago" he had a diagnosis of hemorrhoids.  
The examiner at that time diagnosed rectal fissure. 

A June 1998 VA proctosimoidoscopy found internal hemorrhoids, 
with the rest of the examination completely unremarkable 
without masses, polyps, vascular malformations, inflammation, 
or diverticula. 

In an August 2003 VA progress note, the examiner reported 
that the Veteran has known hemorrhoids, but has not been 
evaluated since 1997.  

VA progress notes dated from August 1997 to May 2009 indicate 
treatment for hemorrhoids and rectal fissures including 
surgery and suppositories. 

In an October 2005 letter, A. U., N.P., reported that the 
Veteran was undergoing treatment for iron deficiency anemia 
due to ongoing hemorrhoidal bleeding.  She further indicated 
that the Veteran stated he had documented visits for 
evaluation of hemorrhoids while in the military.  She also 
noted that he had undergone surgery for hemorrhoids, but has 
ongoing rectal bleeding. 

In a May 2006 statement, the Veteran indicated that he was 
treated for hemorrhoids at Madigan Army Medical Center (AMC) 
while in the service.  

In a June 2008 letter, J. K., P.A.-C., reported that the 
Veteran suffered from internal hemorrhoids and was seen at 
Madigan Army Hospital in 1985 or 1986, but has been advised 
that these records cannot be found.  She stated that the 
Veteran reported he was offered surgery at that time, and has 
since had at least two surgeries at the VA for his 
disability.  

During his July 2008 Board hearing, the Veteran indicated 
again that he had been treated at Madigan Hospital in 1985 
for hemorrhoids.  
 
Based upon the evidence of record, the Board finds 
hemorrhoids are not shown to have developed as a result of an 
established event, injury, or disease during active service.  
Evidence of a diagnosis of hemorrhoids is first shown in 
1998, more than 10 years after separation from active 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Significantly, the record 
also includes no competent medical opinion establishing a 
nexus or medical relationship between current hemorrhoids 
diagnosed post-service and events during the Veteran's active 
service, and neither the Veteran nor his representative have 
presented, identified, or alluded to the existence of, any 
such opinion.  Consequently, the Board finds that entitlement 
to service connection for hemorrhoids is not warranted.

As stated previously, in October 2008, the Board remanded the 
case so that the RO could request outstanding Madigan AMC 
treatment records.  In an October 2008 response, it was noted 
that no clinical records were located for the Veteran from 
Madigan Army Hospital during 1985, 1986, and 1987.  However, 
the Board notes that the Veteran's service treatment records 
in the claims folder include medical reports from Madigan AMC 
dated in 1984, 1986, and 1987 and Hawley Army Medical Center 
in 1985, but do not include any indication of complaints or 
treatment for hemorrhoids. 

While the Veteran may sincerely believe that his present 
hemorrhoids were either incurred in or aggravated during 
service, he is not a licensed medical practitioner and he is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; see also 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection must be denied.

Both Claims

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disability 
(claimed as a bilateral knee disability), to include as 
secondary to a service-connected left ankle disability, is 
denied. 

Entitlement to service connection for hemorrhoids is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


